NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 21-3110
                                   _____________

                               EDWIN ALVARENGA,
                                            Petitioner

                                          v.

             ATTORNEY GENERAL UNITED STATES OF AMERICA
                          _______________

                              On Petition for Review of a
                     Decision of the Board of Immigration Appeals
                                    (A087-944-055)
                          Immigration Judge: Mirlande Tadal
                                   _______________

                                Argued July 13, 2022

        Before: GREENAWAY, JR., MATEY, and RENDELL, Circuit Judges.

                             (Filed: September 19, 2022)

Jordan Weiner [ARGUED]
American Friends Service Committee
Immigrant Rights Program
570 Broad Street
Suite 1001
Newark, NJ 07102
       Counsel for Petitioner

Merrick B. Garland
Brian M. Boynton
Kiley Kane
Andrea N. Gevas [ARGUED]
United States Department of Justice
Office of Immigration Litigation
P.O. Box 878
Ben Franklin Station
Washington, DC 20044
       Counsel for Respondent
                                   _______________

                                       OPINION
                                    _______________

MATEY, Circuit Judge.

       Petitioner Edwin Alvarenga is subject to removal but claims Convention Against

Torture (“CAT”) protection citing the threat of gang violence in El Salvador. But the Board

of Immigration Appeals (“BIA”) denied his claim based on substantial evidence, and so

we must deny his petition.

                                             I.

       Alvarenga illegally entered the United States from El Salvador in 1995 and settled

in New Jersey. There, he met a Salvadoran drug dealer and MS-13 gang member named

Inmar Mendoza.1 Alvarenga began working for Inmar delivering narcotics and was

arrested. He cooperated with police and later testified against Inmar, leading to convictions

against Inmar and two of his associates. While imprisoned for his own role in the scheme,

Alvarenga was visited by Inmar’s brother who blamed Alvarenga for Inmar’s arrest and


       
         This disposition is not an opinion of the full Court and, under I.O.P. 5.7, does not
constitute binding precedent.
       1
         Inmar Mendoza is referred to interchangeably throughout the administrative record
as “Pirate” and “Inmar.”

                                             2
warned him to “be careful.” A.R. 203. Shortly afterward, the Department of Homeland

Security (“DHS”) removed Alvarenga to El Salvador.

       A week after Alvarenga arrived in El Salvador, armed MS-13 members came to his

home and threatened punishment for cooperating against Inmar. Alvarenga soon fled,

reentering the United States and returning to a town near his old neighborhood in New

Jersey. There, Inmar cornered Alvarenga as he got out of his car and threatened him at

knifepoint. Nothing came of these threats, but Alvarenga soon faced a new criminal

investigation. Once more, Alvarenga offered cooperation. This time, he helped catch “El

Doctor,” a drug dealer he met through Inmar. Facing removal for a second time, Alvarenga

sought protection fearing that, if he is deported to El Salvador, MS-13 members will finally

make good on their threats.

       An Immigration Judge (“IJ”) denied Alvarenga’s application, finding insufficient

evidence of likely torture. On appeal, the BIA upheld the IJ’s decision. Finding no errors

within our limited scope of review, we will deny this petition.2

                                              II.

       To qualify for relief under CAT, Alvarenga bears the burden of proving that “it is

more likely than not that he . . . would be tortured” in El Salvador. 8 C.F.R. § 1208.16(c)(2).



       2
          The BIA had jurisdiction under 8 C.F.R. § 1208.31(g)(2)(ii) and we have
jurisdiction under 8 U.S.C. § 1252(a). Because the BIA “invoke[d] specific aspects” of the
IJ’s “factfinding in support of [its] conclusions,” we review both decisions. Uddin v. Att’y
Gen., 870 F.3d 282, 289 (3d Cir. 2017), as amended (Sept. 25, 2017). Factual findings are
reviewed under the substantial evidence standard and “are conclusive unless any
reasonable adjudicator would be compelled to conclude to the contrary.” Sandie v. Att’y
Gen., 562 F.3d 246, 251 (3d Cir. 2009) (quoting 8 U.S.C. § 1252(b)(4)(B)).
                                              3
A standard that assesses what would likely happen to the applicant, whether this constitutes

torture, how public officials would respond, and whether such a response would constitute

acquiescence. Myrie v. Att’y Gen., 855 F.3d 509, 515–16 (3d Cir. 2017). Applying that test,

we conclude the BIA did not err in finding Alvarenga’s evidence too thin to win the day. 3

A.     Alvarenga Has Not Shown a Likelihood of Torture

       Alvarenga first argues that the IJ ignored evidence of MS-13’s operations in El

Salvador, and the particular threat of gang violence toward witnesses. He notes the IJ,

whose reasoning was adopted by the BIA, inferred from the lack of harm Alvarenga

suffered despite the two threats, that the danger has passed. That, he says, ignored the

evidence of conditions in El Salvador and the broader problems of gang violence. But it

does not follow that Alvarenga made the required showing. The single interaction with

gang members in El Salvador, more than ten years ago, did not result in any harm, let alone

torture. Likewise Alvarenga’s one-time run-in with Inmar in New Jersey.4 Alvarenga

responds that this lack of past harm does not mean he does not qualify. But it does show a

lack of harm despite ample opportunity.

       Similarly, the IJ relied on Alvarenga’s expert evidence that gangs usually target

family members of witnesses to contrast the long absence of harm to Alvarenga’s relatives.


       3
          Though we remind the agency that, while they are “not required to write an
exegesis on every contention,” they still must “show that [they have] reviewed the record
and grasped the movant’s claims.” Sevoian v. Ashcroft, 290 F.3d 166, 178 (3d Cir. 2002)
(quoting Mansour v. I.N.S., 230 F.3d 902, 908 (7th Cir. 2000)).
        4
          Alvarenga objects to the Board’s discussion of his return to the same area he fled.
But as the IJ stated, “[t]he mere fact that [Alvarenga] decided to return to New Jersey,
where he lived with and interacted with [Inmar], demonstrates that he does not fear [Inmar]
or his associates.” A.R. 54.
                                             4
See generally Krasnopivtsev v. Ashcroft, 382 F.3d 832, 839 (8th Cir. 2004) (citation

omitted) (“The reasonableness of a fear of persecution is diminished when family members

remain in the native country unharmed, and the applicant himself had not been singled out

for abuse.”). In the face of the gang’s failure to inflict harm when given repeated chances,

we cannot say that the evidence compels the conclusion Alvarenga faces torture if returned.

See Sandie, 562 F.3d at 251.

B.     Alvarenga Has Not Shown a Likelihood of Government Acquiescence

       Even if we disagreed with the BIA’s conclusion that Alvarenga failed to show likely

torture, we see no basis to disturb the finding that the Salvadoran government would not

partake, acquiesce, or turn a blind eye. “Acquiescence of a public official requires that the

public official, prior to the activity constituting torture, have awareness of such activity and

thereafter breach his or her legal responsibility to intervene to prevent such activity.”

8 C.F.R. § 1208.18(a)(7). Under the “highly deferential” substantial evidence standard of

review applied here, Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020), the BIA’s finding

that public officials would likely respond by deterring gang violence, is “conclusive unless

any reasonable adjudicator would be compelled to conclude to the contrary.” Id. (internal

quotation marks and citations omitted).

       Here, the BIA discerned no clear error in the IJ’s determinations, based on country

conditions evidence in the record, that Salvadoran government and law enforcement

officials investigate and prosecute, with some success, gang-related violence and

corruption. The IJ also referenced Alvarenga’s expert’s report on the country conditions in



                                               5
El Salvador, pointing to recent successful gang prosecutions. And Alvarenga admitted that

he never reported the threats.

       Alvarenga points to statistics about the scale of gang activity in El Salvador. But we

are “not permitted to weigh the evidence or substitute our own conclusions for that of the

fact-finder.” Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002) (citation omitted). And

“[w]hile every predictive judgment is subject to second-guessing, especially when it

involves the behavior of foreign governmental actors, the BIA’s conclusion is not one that

a reasonable adjudicator would be compelled to reject.” Galeas Figueroa v. Att’y Gen.,

998 F.3d 77, 93 (3d Cir. 2021).

       Nor does Alvarenga’s evidence establish willful blindness by the Salvadoran

government. See Silva-Rengifo v. Att’y Gen., 473 F.3d 58, 70 (3d Cir. 2007). Alvarenga

claims that “the agency misapplied the willful blindness standard by failing to undertake

an individualized analysis of the effectiveness of the government’s efforts to combat gang

violence.” Opening Br. 33. See Quinteros v. Att’y Gen., 945 F.3d 772, 788 (3d Cir. 2019).

But while some of the country conditions evidence shows general gang violence, that same

evidence also suggests successful attempts at combatting the problem. See Galeas

Figueroa, 998 F.3d at 93. It is not enough for Alvarenga to argue that the record supports

his arguments; he must establish that the record compels the conclusion that he will be

tortured and that the government will turn a blind eye. See Sandie, 562 F.3d at 251. Because

Alvarenga did not show that it was more likely than not he would be tortured in El Salvador

by or with the acquiescence of a public official, the decision denying CAT protection was

supported by substantial evidence.

                                             6
                                    III.

For these reasons, we will deny the petition for review of the BIA’s decision.




                                     7
                Edwin Alvarenga v. Attorney General of the United States

                                         No. 21-3110



RENDELL, Circuit Judge, dissenting:

       I respectfully dissent from the majority’s opinion, as I would reverse and remand

because the Immigration Judge failed to adequately discuss the expert opinion offered on

behalf of the petitioner in this case.

       Dr. Thomas J. Boerman is a recognized expert on gangs in El Salvador and has

provided expert testimony in over 500 matters in U.S. and Canadian courts involving

petitioners from Central America, including from El Salvador, fearing gang violence. See

A.R. 74.1 He opined that, in his “professional opinion […] Mr. Alvarenga would be at

high risk of egregious physical harm and death if returned to El Salvador.” A.R. 76.

Indeed, Dr. Boerman described this as “the only defensible conclusion.” Id. His opinion

consists of one hundred and twenty detailed paragraphs over twenty-seven single-spaced




1
 Dr. Boerman attested that he has declined to give testimony in another approximately
125 cases, typically when there are questions about the petitioner’s veracity, his own lack
of expertise, or his belief that the petitioner does not face an unusually high risk as
compared to the general population. A.R. 74. He only involves himself in cases in which
he believes that “1) there is a high and predictable risk of egregious physical harm and
possibly death, 2) those risks exist for reasons that are particular to the individual versus
arising from the risk of generalized violence, 3) internal relocation cannot be viewed as a
viable option for safe repatriation, and 4) it is unrealistic to conclude that the Salvadoran
government would be able or willing to protect the individual if returned.” Id.
pages. The Immigration Judge cites to the opinion only four times, and mischaracterizes,

or takes out of context, Boerman’s statements in each instance.2

       When reviewing questions of law and applications of law to undisputed facts, “our

review is plenary,” and our precedent requires that the Immigration Judge and the Board

take into account “all evidence relevant to the possibility of future torture, including past

torture and the possibility of relocating to avoid future harm.” Ghanem v. Att’y Gen., 14

F.4th 237, 248 (3d Cir. 2021) (citation omitted); see also Guzman Orellana v. Att’y Gen.,

956 F.3d 171, 177 (3d Cir. 2020). Neither the Immigration Judge nor the Board need

“write an exegesis on every contention” in the record. Ghanem, 14 F.4th at 250 n.8

(quoting Sevoian v. Ashcroft, 290 F.3d 166, 178 (3d Cir. 2002)). But, they must explain

their decision if they disregard evidence favorable to the applicant or in tension with their

findings. Quinteros v. Att’y Gen., 945 F.3d 772, 786 (3d Cir. 2019) (“Even if not

specifically addressed in the decision below, the agency may not ignore evidence

favorable to the alien. And if evidence is to be disregarded, we need to know why”)

(cleaned up).



2
  For example, the Immigration Judge notes that petitioner’s family members were not
harmed, citing the expert report as if it concluded that this fact was controlling. But Dr.
Boerman merely notes that this can occur, A.R. 90, and harm to family is merely one of
the methods of recrimination employed by MS-13. Id. The Immigration Judge also
concluded that the government would protect petitioner because Dr. Boerman notes that
the “government has prosecuted and convicted 373 members of MS-13.” A.R. 84. But the
next sentence of his opinion states that this is counterproductive, as incarcerating gang
members actually strengthens gangs, and historically, prosecution “has never translated to
a diminishing of gang control over communities or enhanced security for individuals at
risk from them. Id.

                                              2
       Here, for instance, the Immigration Judge has not explained why she did not

consider, or disregarded, evidence in the record that suggested MS-13 gang members

were likely to harm Alvarenga if he returned to El Salvador. Dr Boerman’s opinion is

replete with statements which are favorable to petitioner, none of which are cited by the

Immigration Judge. Indeed, most are totally ignored.

       The Immigration Judge also relied on the fact that MS-13 had not threatened

Alvarenga in years to support her finding that Alvarenga did not face a likelihood of

harm should he return to El Salvador. See A.R. 54. Dr. Boerman, however, counsels quite

the opposite conclusion: “Once targeted, the gravity of the threat toward an individual

does not diminish across time, even over the course of years.” A.R. 92. MS-13 gang

members have “institutional memory.” A.R. 93. The Immigration Judge did not discuss

why she discounted the expert’s testimony in this area.

       The Immigration Judge also ignores Dr. Boerman’s opinion, while purporting to

credit it, concluding that the Salvadoran government would not turn a blind eye to

Alvarenga’s persecution. She cites to the report when she concludes, “based on the

evidence submitted, it appears as though the police would act if Respondent submitted a

complaint.” A.R. 55. But, when read in context, and in full, the report suggests the

opposite conclusion. See, e.g., A.R. 77-82, ¶¶ 20-43 (section titled “Governmental

Responses to Gangs and Inability to Control Them”). Dr. Boerman states, “For reasons

described in various sections of this declaration, it is wholly unreasonable to conclude

that the Salvadoran government would be able or willing to offer Mr. Alvarenga any

protection whatsoever. Not only do police and other agents of government not involve

                                             3
themselves in what they perceive as intra and inter-gang violence, but the social

constructs, resources, experiences and institutional structures necessary to protect him in

the short, medium or long-term simply do not exist.” A.R. 76 (emphasis added).

       The Immigration Judge’s failure to mention, let alone discuss, the conclusions in

Dr. Boerman’s expert report which are favorable to the petitioner, was error. Indeed, we

are left wondering why, or whether, she discredits the opinion. As we noted in Quinteros,

in light of the Immigration Judge’s disregard of this evidence, we need to know why. We

have no choice but to vacate and remand for her to consider the expert’s opinion in toto.

       For these reasons, I respectfully dissent.




                                              4